— Judgment modified on the law and as modified affirmed without costs, in accordance with the following memorandum: After State Police Officer Cleary observed that three individuals in claimant’s car were smoking and passing what appeared to be a stone pipe, other State Police officers joined in a search of the car that was located in the parking lot of claimant’s employer. State Police Investigator Lang ordered claimant and the other occupants to leave the car, whereupon they were frisked. Trooper Cleary then searched the car and seized the stone pipe from the dashboard and a bag appearing to contain marihuana from under the front seat. Subsequently, Trooper Cleary filed an information charging claimant with possession of marihuana. Claimant pleaded guilty, conditioned upon test results revealing that the substance was, in fact, marihuana. When the test results could not be produced, the plea was withdrawn and the proceeding was dismissed.
The Court of Claims found that, although there was probable cause for claimant’s arrest, such cause vanished by reason of intentional and malicious acts committed by Investigator Lang. We agree with the court’s conclusion that the proceeding was continued by Lang knowing that he did not have probable cause.
A malicious prosecution involves the initiation or continuation of a criminal proceeding without probable cause (Broughton v State of New York, 37 NY2d 451, 457; Prosser and Keeton, Torts § 119, at 872 [5th ed]). The active continuation of a proceeding after learning of its groundless nature may result in liability even though the proceeding was initiated in good faith and with probable cause (1 Harper, James and Gray, Torts § 4.3, at 416 [2d ed]). Whether a proceeding was continued without probable cause is to be determined "in the light of those facts that the accuser knows or reasonably believes to exist at the time when he acts” (Restatement [Second] of Torts § 662, comment f, at 425). Proof that Investigator Lang actively continued the prosecution without any evidence that the bag seized from claimant’s car contained marihuana and that he deliberately deceived at least one tribunal with respect to an alleged testing of the material *883amply supports the conclusion that he acted without probable cause.
We reject the State’s claim that the criminal proceeding was not terminated in favor of the accused. The inability of the police to produce vital evidence clearly affected the merits of the case and since the prosecution was terminated for that reason, it constituted a termination in favor of the accused (see, Chmielewski v Smith, 73 AD2d 1053).
We find the award of damages in the sum of $87,500 to be so excessive as to shock the conscience of the court. We do not doubt that claimant suffered some injury by reason of the malicious continuation of the criminal action. However, the predominant cause of claimant’s shame, humiliation, reclusive living style, and the injury to his reputation was the initial arrest, not the malicious acts occurring thereafter. We agree with the court’s conclusion that an award of damages for loss of earnings would rest on mere speculation as claimant was a probationary employee at the time and thus no damages were warranted for this element. Based upon our review of the record, we find that a reduction of the damage award to $43,750 would provide proper compensation to claimant, and we modify the judgment accordingly.
All concur, except Denman, J. P., and Lawton, J., who dissent and vote to reverse and dismiss the claim in the following memorandum.